Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000005
                                                         09-AUG-2016
                                                         08:04 AM
                          SCWC-16-0000005

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         DWIGHT J. VICENTE,
                   Petitioner/Claimant-Appellant,

                                 vs.

                   HILO MEDICAL INVESTORS, LTD.,
                    Respondent/Employer-Appellee,

                                 and

                  JOHN MULLEN & COMPANY, INC.,
             Respondent/Insurance Carrier-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-16-0000005; AB 2015-259(H); DCD NO. 1-87-00882)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on July

15, 2016, is hereby dismissed.

          DATED:   Honolulu, Hawai#i, August 9, 2016.

Dwight J. Vicente,             /s/ Mark E. Recktenwald
pro se
                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson